DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 11, 2020.  Claims 1-25 are pending.  Claims 1, 24 and 25 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 13, of claim 3, “wherein the third subarea is is in” should be replaced with - - wherein the third subarea [[is]] is in- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 1 recites:
1. A method for analyzing implemented by a risk analysis device, wherein the method comprises: 
obtaining a location of a first device on which a risk analysis is to be performed; 
determining a first risk area based on a vehicle traveling line corresponding to the location, wherein the first risk area affects a driving behavior of a vehicle in which the first device is located; 
filtering the first risk area to obtain risk data; and 
sending the risk data to the first device, 
wherein the risk data comprises status data and traffic environment data, 
wherein the status data describes an obstacle that has a risk of colliding with the vehicle in which the first device is located, and 
wherein the traffic environment data describes an environment that affects the driving behavior of the vehicle in which the first device is located.

The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept” because under its broadest reasonable interpretation, the claim covers gathering and analyzing data.  Specifically, the “obtaining” step encompasses gathering data on a device. Furthermore, the “determining” step encompasses analyzing the data.  The “filtering” step encompasses organizing the data and the “sending” step encompasses providing the organized data.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
1. A method for analyzing implemented by a risk analysis device, wherein the method comprises: 
obtaining a location of a first device on which a risk analysis is to be performed; 
determining a first risk area based on a vehicle traveling line corresponding to the location, wherein the first risk area affects a driving behavior of a vehicle in which the first device is located; 
filtering the first risk area to obtain risk data; and 
sending the risk data to the first device, 
wherein the risk data comprises status data and traffic environment data, 
wherein the status data describes an obstacle that has a risk of colliding with the vehicle in which the first device is located, and 
wherein the traffic environment data describes an environment that affects the driving behavior of the vehicle in which the first device is located.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations, there is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Dependent claims 2-13 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-13 are not patent eligible under the same rationale as provided for in the rejection of [independent claim]. 
Therefore, claims 1-13 are ineligible under 35 USC §101.  Claims 14-25 are ineligible under 35 USC §101 for at least the same reasons of claims 1-13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021/270620 to Nepomuceno et al. (hereinafter “Nepomuceno”).
With respect to independent claims 1, 24 and 25, Nepomuceno discloses obtaining a location of a first device on which a risk analysis is to be performed (see paragraph [0034]:  Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108.).; 
determining a first risk area based on a vehicle traveling line corresponding to the location, wherein the first risk area affects a driving behavior of a vehicle in which the first device is located (see paragraphs [0005] and [0035]:  environmental factors may contribute to the relative riskiness or safety of an area. For example, a driver approaching a one-lane bridge in a valley between two hills may not see the bridge until the vehicle has crested the hill. If the distance between the hill crest and the bridge is short, the driver may have little time to react if a second driver is approaching the bridge from the other direction. A driver may have little to no control over these environmental factors. The on-board computer 114 or mobile device 110 may further process the historical traffic data to calculate a risk index for an area. In such embodiments, the on-board computer 114 or mobile device 110 may process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate a virtual navigation map or an alert depicting the area to display on the mobile device 110 or on-board computer 114 or take other actions.); 
filtering the first risk area to obtain risk data (see paragraph [0009]: One way to measure how hazardous an area is by calculating a risk index for the area, which quantifies how prone the area is to vehicle collisions. When risk indices are calculated for more than one area, the risk indices may be compared to one another to enable a comparison of the relative riskiness of several areas.); and 
sending the risk data to the first device, wherein the risk data comprises status data and traffic environment data, wherein the status data describes an obstacle that has a risk of colliding with the vehicle in which the first device is located, and wherein the traffic environment data describes an environment that affects the driving behavior of the vehicle in which the first device is located (see paragraphs [0040] and [0044]: The on-board computer 114 and mobile device 110 may be configured to send historical traffic data to and/or receive data from network 130 using one or more suitable communication protocols, such as a Wi-Fi direct protocol, an ad-hoc cellular communication protocol, and the likes.  For example, mobile device 110 may collect historical traffic data as described herein, but may send the historical traffic data to server 140 for remote processing by the server 140 instead of processing the historical traffic data locally. In such embodiments, server 140 may receive and process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate and/or transmit a virtual navigation map or an alert depicting the area to the mobile device 110 or on-board computer 114 or take other actions.).
With respect to dependent claim 2, Nepomuceno discloses receiving vehicle status data of the first device and extracting the location of the first device from the vehicle status data (see paragraph [0047]:  The mobile device 110 or on-board computer 114 may include a display 202, a controller 204, a GPS unit 206, a communication unit 220, an accelerometer 224, a sensor array 225 (e.g., one or more cameras, accelerometers, gyroscopes, magnetometers, barometers, thermometers, proximity sensors, light sensors, Hall Effect sensors, radar units) and one or more user-input devices (not shown). The communication unit 220 may provide input signals to the controller 204 via the I/O circuit 216, and may also transmit sensor data, device status information, control signals, or other output from the controller 204 to one or more external sensors within the vehicle 108 or server 140. The one or more sensors of the sensor array 225 may be positioned to determine telematics data regarding the speed, force, heading, and/or direction associated with movements of the vehicle 108.); or 
extracting the location of the first device from a vehicle status database when a risk analysis period of the first device is reached, wherein the vehicle status database stores status data of all first devices in a control area of the risk analysis device (see paragraph [0091]:  The hazardous area may be a high risk intersection at an above-average risk of vehicle collision, a high risk portion of a road that is associated with an above-average risk of vehicle collision, a high risk parking lot that is associated with an above-average risk of theft or vehicle collision, a high risk portion of a road that is associated with a circular traffic pattern, and/or other hazardous areas, including those discussed elsewhere herein. The hazardous areas may be defined, at least in part, by GPS location or GPS coordinates. The hazardous areas may be characterized as to why they are high risk.).
With respect to dependent claim 3, Nepomuceno discloses wherein determining the first risk area based on the vehicle traveling line corresponding to the location comprises: determining a vehicle traveling line corresponding to the first device based on the location, wherein the vehicle traveling line corresponding to the first device comprises at least one of a vehicle traveling line on which the first device is located, a vehicle traveling line adjacent to the vehicle traveling line on which the first device is located, or a traveling line that crosses the vehicle traveling line on which the first device is located; and classifying at least one of a first subarea, a second subarea, or a third subarea as the first risk area, wherein the first subarea is in a first preset range ahead of or behind the first device and is located on the vehicle traveling line on which the first device is located, wherein the second subarea is in a second preset range ahead of or behind the first device and is located on the vehicle traveling line adjacent to the vehicle traveling line on which the first device is located, and wherein the third subarea is is in a third preset range in which a cross point is traveled to and is located on the traveling line that crosses the vehicle traveling line on which the first device is located (see paragraphs [0009], [0039], [0042], [0064] and [0070]:  Hazardous areas (e.g., high risk intersections, road segments or portions of certain roads, bridges, abnormal traffic patterns, exit ramps, circular traffic flows, road construction areas, parking lots, and other transportation infrastructure) are prone to induce, or be associated with, vehicle collisions. One way to measure how hazardous an area is by calculating a risk index for the area, which quantifies how prone the area is to vehicle collisions.  The communication component 122 may receive information that another vehicle ahead of the vehicle 108 is reducing speed, allowing for adjustments in the operation of the vehicle 108.  The server 140 may access data stored in database 146 when classifying or identifying high risk or hazardous areas, execute various functions and tasks associated with generating a virtual navigation map depicting the hazardous area or alerts of approaching hazardous areas.  If the intersection of Broadway and Main has a high risk index, the graphic element may be a depiction of Broadway and Main (e.g., graphics of the intersecting streets), colored red and/or enlarged, for example. If the intersection of Broadway and Main has a low risk index, the graphic element may be a depiction of Broadway and Main, colored blue and shrunk relative to a normal size, for example. Each area record may include or reference one or more of: an area ID 320 unique to the area; an area type 322 identifying an area type (e.g., bridge, road, intersection, and the likes).).
With respect to dependent claim 4, Nepomuceno discloses filtering vehicle status data in a vehicle status database based on the first risk area or filtering sensed data in a database of sensor data based on the first risk area; and obtaining the vehicle status data or the sensed data of a second vehicle in the first risk area, wherein the vehicle status data is as the risk data (see paragraphs [0055]:  The processor 210 may next compare the expected collisions to the observed collisions to calculate the risk index to evaluate the riskiness of an area or areas. For example, in some embodiments, the processor 210 may divide the number of observed collisions by the number of expected collisions. The processor 210 may store the resulting quotient to the data storage 228 as risk index data 235 for the particular area. In such embodiments, a risk index value equal to one may suggest that an area is about as dangerous as expected; a risk index value greater than one may suggest that the area is more risky than expected; and a risk index value less than one may suggest that the area is less risky than expected. Accordingly, the risk index data 235 represents one or more risk indices calculated by the processor 210 after comparing the expected collisions to the observed collisions to calculate the risk index.).
With respect to dependent claim 5, Nepomuceno discloses wherein performing filtering for the first risk area to obtain the risk data comprises: filtering traffic environment data in a traffic environment database based on the first risk area; and obtaining the traffic environment data of a second vehicle in the first risk area, wherein the traffic environment data is as the risk data (see paragraphs [0034], [0035], [0039] and [0113]:  Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), roadways, lane markings, signs, or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108. Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. The sensors 120 may also be removably or fixedly incorporated within or connected to the on-board computer 114 or the mobile device 110 and may be disposed in various arrangements. The on-board computer 114 or mobile device 110 may further process the historical traffic data to calculate a risk index for an area. In such embodiments, the on-board computer 114 or mobile device 110 may process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate a virtual navigation map or an alert depicting the area to display on the mobile device 110 or on-board computer 114 or take other actions.  The communication component 122 may be utilized to transmit and receive information from external sources, including other vehicles, infrastructure, smart home controllers or sensors, or the back-end components 104.  The user interface 1000 may include an input interface 1002. A user may utilize the input interface 1002 to enter or select selection criteria for displaying risk indices in order to generate a virtual navigation map for example. In the example shown, the input interface 1002 is displaying risk indices for areas (intersections in this case) ranked between 3 and 100.).
With respect to dependent claim 6, Nepomuceno discloses sending the risk data whose emergency degree is higher than or equal to a preset high level to the first device when a first period is reached, sending the risk data whose emergency degree is higher than or equal to a preset medium level to the first device when a second period is reached, and sending the risk data to the first device when a third period is reached, wherein a time span of the first period is less than a time span of the second period, and  wherein the time span of the second period is less than a time span of the third period; sending the risk data whose emergency degree is higher than or equal to the preset high level to the first device when the first period is reached, and sending the risk data to the first device when the second period or the third period is reached; or sending the risk data to the first device when a risk analysis period of the first device is reached see paragraphs [0011] and [0013]:  the systems and methods may further include determining that the risk index for an area or the aggregate risk index over that specified route exceeds a predetermined threshold. If the risk index for the area, or if the aggregate risk index over a specified route exceeds a predetermined threshold, the area or route may be classified as hazardous. Such a determination may be used as a criteria when selecting a travel route for a vehicle that avoids the hazardous area or specified route having a risk index exceeding the predetermined threshold. If the risk index for the area does not exceed the predetermined threshold, the area may not be classified as hazardous, and the selected travel route may either traverse or not traverse the non-hazardous area.  The electronic devices may receive such notifications when approaching the hazardous area (e.g., an area having a risk index exceeding a predetermined threshold) for instance. The notification may indicate that potentially hazardous traffic conditions such as merging traffic, abnormal traffic flow, reduced number of lanes (e.g., 3 lanes being condensed to 2 lanes), road construction, and suboptimal road surface resulting from inclement weather conditions are present on the route ahead.).
With respect to dependent claim 7, Nepomuceno discloses preconfiguring sending policies corresponding to different emergency degrees; or determining the sending policies based on a request from the first device (see paragraph [0115]:  Machine learning techniques have been developed that allow parametric or nonparametric statistical analysis of large quantities of data. Such machine learning techniques may be used to automatically identify relevant variables (i.e., variables having statistical significance or a sufficient degree of explanatory power) from data sets. This may include identifying relevant variables or estimating the effect of such variables that indicate actual observations in the data set.).
With respect to dependent claim 8, Nepomuceno discloses packetizing the risk data into a data packet and sending the data packet to the first device when the risk data comprises status data of two or more devices; or packetizing each piece of status data into the data packet to obtain a plurality of data packets and sending the data packets sequentially to the first device when the risk data comprises the status data of the two or more devices (see paragraphs [0038] – [0040] and [0069]:  The on-board computer 114 or mobile device 110 may also be configured to communicate with the vehicle 108 utilizing a Bluetooth communication protocol, for instance.  The communication component 122 may be utilized to transmit and receive information from external sources, including other vehicles, infrastructure, smart home controllers or sensors, or the back-end components 104. To send and receive information, the communication component 122 may include a transmitter and a receiver (or transceiver) designed to operate according to predetermined specifications, such as the dedicated short-range communication (DSRC) channel, wireless telephony, Wi-Fi, or other existing or later-developed communications protocols.  The on-board computer 114 and mobile device 110 may be configured to send historical traffic data to and/or receive data from network 130 using one or more suitable communication protocols, such as a Wi-Fi direct protocol, an ad-hoc cellular communication protocol, and the likes. Network 130 may be a proprietary network, a secure public internet, a virtual private network or some other type of network, such as dedicated access lines, plain ordinary telephone lines, satellite links, cellular data networks, or a combination thereof. Network 130 may be implemented as a wireless telephony network (e.g., GSM, CDMA, LTE, etc.), a Wi-Fi network (e.g., via one or more IEEE 802.11 Standards), a WiMAX network, a Bluetooth network, and the likes. The network 130 may include one or more radio frequency communication links, such as wireless communication links 112 and 118 with the mobile device 110 and on-board computer 114, respectively. Where the network 130 comprises the Internet, data communications may take place over the network 130 via an Internet communication protocol.).
With respect to dependent claim 9, Nepomuceno discloses sending the data packets to the first device in descending order of emergency degrees of the status data (see paragraphs [0112] and [0113]:  the system 200 may transmit the risk index data 235, travel route data 237, and/or notification data 239 to a vehicle computer where the user interface 1000 may be rendered. In one embodiment, the user interface 1000 may be rendered on a webpage, and may be accessible by a computer having Internet access, such as a vehicle controller, vehicle navigation unit, and/or mobile device 110.  The input interface 1002 is displaying risk indices for areas (intersections in this case) ranked between 3 and 100. Thus, the graphic elements overlaying the virtual navigation map correspond to areas having a risk index falling between the third highest risk index (e.g., indicating the third riskiest area) and the 100th highest risk index (e.g., indicating the 100th riskiest area).).
With respect to dependent claim 10, Nepomuceno discloses exchanging data with the first device based on a local breakout (LBO) function or a mobile edge computing (MEC) function of a network element device in a cellular network, wherein the network element device is a radio base station, a wireless core-network network element, or a network element between the radio base station and the wireless core-network network element (see paragraph [0016]:  facilitate routing or re-routing that avoids traversing the area based upon the risk index, via wireless communication or data transmission over one or more radio links or wireless communication channels.).
With respect to dependent claim 11, Nepomuceno discloses obtaining stored address information of the first device; obtaining stored address information of the network element device to which the first device belongs and that directly interacts with the risk analysis device; and sending the risk data using the network element device to which the first device belongs (see paragraph [0042]:  the server 140 may access data stored in database 146 when classifying or identifying high risk or hazardous areas, execute various functions and tasks associated with generating a virtual navigation map depicting the hazardous area or alerts of approaching hazardous areas.   Server 140 may be configured to perform any suitable portion of the processing functions remotely that have been outsourced by mobile device 110 or the on-board computer 114. For example, mobile device 110 may collect historical traffic data as described herein, but may send the historical traffic data to server 140 for remote processing by the server 140 instead of processing the historical traffic data locally.  Server 140 may receive and process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate and/or transmit a virtual navigation map or an alert depicting the area to the mobile device 110 or on-board computer 114 or take other actions.).
With respect to dependent claim 12, Nepomuceno discloses wherein the first device comprises a terminal device that supports vehicle to everything (V2X) (see paragraph [0039]:  The communication component 122 may be utilized to transmit and receive information from external sources, including other vehicles, infrastructure, smart home controllers or sensors, or the back-end components 104.).
With respect to dependent claim 13, Nepomuceno discloses wherein the terminal device comprises an on-board unit (OBU), a smartphone, an on-board control unit (T-Box), or an event data recorder (see paragraph [0012]:  The systems and methods may further transmit the selected travel route to an electronic device (e.g., mobile device, an on-board computer, wearable electronics, or a navigator) associated with a vehicle.).
With respect to dependent claim 14, Nepomuceno discloses receiving traffic environment data (see paragraphs [0040] and [0044]: The on-board computer 114 and mobile device 110 may be configured to send historical traffic data to and/or receive data from network 130 using one or more suitable communication protocols, such as a Wi-Fi direct protocol, an ad-hoc cellular communication protocol, and the likes.  For example, mobile device 110 may collect historical traffic data as described herein, but may send the historical traffic data to server 140 for remote processing by the server 140 instead of processing the historical traffic data locally. In such embodiments, server 140 may receive and process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate and/or transmit a virtual navigation map or an alert depicting the area to the mobile device 110 or on-board computer 114 or take other actions.); 
obtaining a target location, wherein the target location is where the traffic environment data on which risk analysis is to be performed (see paragraph [0034]:  Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108.); 
determining a second risk area based on a vehicle traveling line corresponding to the target location, wherein the second risk area is affected by a status change of a second device at the target location (see paragraphs [0005], [0035] and [0039]: environmental factors may contribute to the relative riskiness or safety of an area. For example, a driver approaching a one-lane bridge in a valley between two hills may not see the bridge until the vehicle has crested the hill. If the distance between the hill crest and the bridge is short, the driver may have little time to react if a second driver is approaching the bridge from the other direction. A driver may have little to no control over these environmental factors. The on-board computer 114 or mobile device 110 may further process the historical traffic data to calculate a risk index for an area. In such embodiments, the on-board computer 114 or mobile device 110 may process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate a virtual navigation map or an alert depicting the area to display on the mobile device 110 or on-board computer 114 or take other actions.  The communication component 122 may be utilized to transmit and receive information from external sources, including other vehicles, infrastructure, smart home controllers or sensors, or the back-end components 104. To send and receive information, the communication component 122 may include a transmitter and a receiver (or transceiver) designed to operate according to predetermined specifications, such as the dedicated short-range communication (DSRC) channel, wireless telephony, Wi-Fi, or other existing or later-developed communications protocols. The received information may supplement the data received from the sensors 120. For example, the communication component 122 may receive information that another vehicle ahead of the vehicle 108 is reducing speed, allowing for adjustments in the operation of the vehicle 108.); 
filtering for a first device in the second risk area (see paragraph [0009]: One way to measure how hazardous an area is by calculating a risk index for the area, which quantifies how prone the area is to vehicle collisions. When risk indices are calculated for more than one area, the risk indices may be compared to one another to enable a comparison of the relative riskiness of several areas.); and 
sending the traffic environment data to the first device when filtering is successful (see paragraphs [0040] and [0044]: The on-board computer 114 and mobile device 110 may be configured to send historical traffic data to and/or receive data from network 130 using one or more suitable communication protocols, such as a Wi-Fi direct protocol, an ad-hoc cellular communication protocol, and the likes.  For example, mobile device 110 may collect historical traffic data as described herein, but may send the historical traffic data to server 140 for remote processing by the server 140 instead of processing the historical traffic data locally. In such embodiments, server 140 may receive and process the historical traffic data to determine or select a travel route for a vehicle based upon the risk index, and may further generate and/or transmit a virtual navigation map or an alert depicting the area to the mobile device 110 or on-board computer 114 or take other actions.).
With respect to dependent claim 15, Nepomuceno discloses skipping sending the traffic environment data when filtering is unsuccessful (see paragraph [0113]:  The user interface 1000 may include an input interface 1002. A user may utilize the input interface 1002 to enter or select selection criteria for displaying risk indices in order to generate a virtual navigation map for example. In the example shown, the input interface 1002 is displaying risk indices for areas (intersections in this case) ranked between 3 and 100.).
With respect to dependent claim 16, Nepomuceno discloses extracting the target location from the traffic environment data; or extracting a device identifier of the second device from the traffic environment data, obtaining a location of the second device from a geographic information database based on the device identifier, and using the location of the second device as the target location (see paragraph [0091]:  The hazardous area may be a high risk intersection at an above-average risk of vehicle collision, a high risk portion of a road that is associated with an above-average risk of vehicle collision, a high risk parking lot that is associated with an above-average risk of theft or vehicle collision, a high risk portion of a road that is associated with a circular traffic pattern, and/or other hazardous areas, including those discussed elsewhere herein. The hazardous areas may be defined, at least in part, by GPS location or GPS coordinates. The hazardous areas may be characterized as to why they are high risk.).
With respect to dependent claim 17, Nepomuceno discloses determining a vehicle traveling line corresponding to the first device at the target location when the second device is the first device, wherein the vehicle traveling line corresponding to the first device comprises at least one of a vehicle traveling line on which the first device is located, a vehicle traveling line adjacent to the vehicle traveling line on which the first device is located, or a traveling line that crosses the vehicle traveling line on which the first device is located; and classifying, as the second risk area, an area that is along the vehicle traveling line corresponding to the first device and that is in a fourth preset range ahead of or behind the first device (see paragraphs [0009], [0039], [0042], [0064] and [0070]:  Hazardous areas (e.g., high risk intersections, road segments or portions of certain roads, bridges, abnormal traffic patterns, exit ramps, circular traffic flows, road construction areas, parking lots, and other transportation infrastructure) are prone to induce, or be associated with, vehicle collisions. One way to measure how hazardous an area is by calculating a risk index for the area, which quantifies how prone the area is to vehicle collisions.  The communication component 122 may receive information that another vehicle ahead of the vehicle 108 is reducing speed, allowing for adjustments in the operation of the vehicle 108.  The server 140 may access data stored in database 146 when classifying or identifying high risk or hazardous areas, execute various functions and tasks associated with generating a virtual navigation map depicting the hazardous area or alerts of approaching hazardous areas.  If the intersection of Broadway and Main has a high risk index, the graphic element may be a depiction of Broadway and Main (e.g., graphics of the intersecting streets), colored red and/or enlarged, for example. If the intersection of Broadway and Main has a low risk index, the graphic element may be a depiction of Broadway and Main, colored blue and shrunk relative to a normal size, for example. Each area record may include or reference one or more of: an area ID 320 unique to the area; an area type 322 identifying an area type (e.g., bridge, road, intersection, and the likes).).
With respect to dependent claim 18, Nepomuceno discloses obtaining a vehicle traveling line in a control area of the second device at the target location based on the control area of the second device at the target location; and classifying an area that is along the vehicle traveling line and that is in a fifth preset range in which the target location is traveling as the second risk area One way to measure how hazardous an area is by calculating a risk index for the area, which quantifies how prone the area is to vehicle collisions.  The communication component 122 may receive information that another vehicle ahead of the vehicle 108 is reducing speed, allowing for adjustments in the operation of the vehicle 108.  The server 140 may access data stored in database 146 when classifying or identifying high risk or hazardous areas, execute various functions and tasks associated with generating a virtual navigation map depicting the hazardous area or alerts of approaching hazardous areas.  If the intersection of Broadway and Main has a high risk index, the graphic element may be a depiction of Broadway and Main (e.g., graphics of the intersecting streets), colored red and/or enlarged, for example. If the intersection of Broadway and Main has a low risk index, the graphic element may be a depiction of Broadway and Main, colored blue and shrunk relative to a normal size, for example. Each area record may include or reference one or more of: an area ID 320 unique to the area; an area type 322 identifying an area type (e.g., bridge, road, intersection, and the likes).).
With respect to dependent claim 19, Nepomuceno discloses wherein the second device is a traffic signal light, a signpost, or a central service unit (CSU) (see paragraph [0041]:  Infrastructure components 126 may include roadways, bridges, traffic signals, gates, switches, crossings, parking lots or garages, toll booths, docks, hangars, or other similar physical portions of a transportation system's infrastructure. The infrastructure communication device 124 may include or be communicatively connected to one or more sensors (not shown) for detecting and receiving information relating to the condition of the infrastructure component 126, such as weather conditions, traffic conditions, or operating conditions of the infrastructure component 126.).
With respect to dependent claim 20, Nepomuceno discloses wherein a classification policy of the second risk area varies with an event type or a road segment configuration indicated by the traffic environment data (see paragraph [0011] and [0106]:  If the risk index for the area, or if the aggregate risk index over a specified route exceeds a predetermined threshold, the area or route may be classified as hazardous. Such a determination may be used as a criteria when selecting a travel route for a vehicle that avoids the hazardous area or specified route having a risk index exceeding the predetermined threshold. If the risk index for the area does not exceed the predetermined threshold, the area may not be classified as hazardous, and the selected travel route may either traverse or not traverse the non-hazardous area.  Processor 162 or 210 may classify the area associated with risk index of 1.36 as hazardous. Such a determination may be used as a criteria when generating a notification based upon the risk index that exceeds the predetermined threshold (block 908). If processor 162 or 210 determines that the risk index for the area does not exceed a predetermined threshold, method 900 may proceed to block 902, effectively disregarding a non-hazardous area when generating a notification.).
With respect to dependent claim 21, Nepomuceno discloses filtering vehicle status data in a vehicle status database to obtain the first device located in the second risk area based on the second risk area (see paragraph [0106]: by comparing the risk index to a predetermined threshold stored in memory (e.g., data storage 228, RAM 164) or database 146, processor 162 or 210 may determine that the risk index for the area exceeds a predetermined threshold. For example, using the numbers from the example above, a risk index of 1.36 would exceed a predetermined threshold of 1, which may be stored in a user profile. As a result, processor 162 or 210 may classify the area associated with risk index of 1.36 as hazardous. Such a determination may be used as a criteria when generating a notification based upon the risk index that exceeds the predetermined threshold (block 908). If processor 162 or 210 determines that the risk index for the area does not exceed a predetermined threshold, method 900 may proceed to block 902, effectively disregarding a non-hazardous area when generating a notification.).
With respect to dependent claim 22, Nepomuceno discloses sending the traffic environment data separately to two or more first devices in ascending order of distances between the first device and the target location when the first device comprises the two or more first devices (see paragraph [0107]:  The hazardous areas may be characterized as to why they are high risk. For example, certain intersections or portions of roads may be associated with a higher-than-average number of vehicle, bicycle, and/or pedestrian collisions, a higher amount of traffic, a large amount of road construction, abnormal traffic patterns, auto insurance claims including more serious vehicle damage or pedestrian and passenger damages, etc. Other hazardous areas may be associated with parking lots that have an abnormally high amount of vehicle collisions and/or vehicle theft.).
With respect to dependent claim 23, Nepomuceno discloses adding the traffic environment data to the risk data; and sending the risk data to the first device when a risk analysis period of any one of the first device is reached (see paragraph see paragraphs [0009], [0039], [0042], [0064], [0070] and  [0107]:  One way to measure how hazardous an area is by calculating a risk index for the area, which quantifies how prone the area is to vehicle collisions.  The communication component 122 may receive information that another vehicle ahead of the vehicle 108 is reducing speed, allowing for adjustments in the operation of the vehicle 108.  The server 140 may access data stored in database 146 when classifying or identifying high risk or hazardous areas, execute various functions and tasks associated with generating a virtual navigation map depicting the hazardous area or alerts of approaching hazardous areas.  If the intersection of Broadway and Main has a high risk index, the graphic element may be a depiction of Broadway and Main (e.g., graphics of the intersecting streets), colored red and/or enlarged, for example. If the intersection of Broadway and Main has a low risk index, the graphic element may be a depiction of Broadway and Main, colored blue and shrunk relative to a normal size, for example. Each area record may include or reference one or more of: an area ID 320 unique to the area; an area type 322 identifying an area type (e.g., bridge, road, intersection, and the likes).).  The hazardous area may further be classified by type of vehicle damage, cost of vehicle repairs, number of injuries, cost of medical expenses, whether pedestrians or bicyclists were involved, location, type of road (such as intersection, circular traffic pattern, on-ramp, off-ramp, merging traffic from right or left, corner, parking lot with high levels of theft, road construction, daily changing traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), the temporary occurrence of inclement weather that contributes to suboptimal road surface conditions and the likes.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661